Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 1 of 11



                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
                                                     DATE FILED: 
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 2 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 3 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 4 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 5 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 6 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 7 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 8 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 9 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 10 of 11
Case 1:20-cv-09466-MKV Document 16 Filed 06/09/21 Page 11 of 11




                  WK          -XQH
